Citation Nr: 1546401	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  14-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide, and as secondary to service-connected type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a December 2013 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in August 2014, he withdrew such request.  A March 2015 report of contact indicates that a VA representative incorrectly informed the Veteran that he would be notified of the date and time of a Board hearing.  However, the Veteran clearly withdrew his hearing request, and has not requested a hearing following the withdrawal of the initial hearing request.  Therefore, the Board will proceed with adjudication of the appeal.  In June 2015, this case was remanded for additional development (by another Veterans Law Judge).  It has now been reassigned to the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, this matter must be remanded for further evidentiary development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's June 2015 remand instructed the VA examiner to provide an opinion as to whether the Veteran's hypertension is at least as likely as not "caused or aggravated by" his service-connected diabetes mellitus (emphasis added).  The August 2015 VA examiner opined that the Veteran's hypertension was "not caused by or [the] result of" his diabetes.  Although the examiner's opinion addresses causation, it does not address aggravation.  Consequently, a remand for an addendum opinion that addresses aggravation is necessary.  

Additionally, in his June 2013 notice of disagreement, the Veteran asserted that his hypertension is "Agent Orange presumptive."  He has a current diagnosis of hypertension.  Exposure to herbicide by virtue of his service in the Republic of Vietnam from June 1971 to June 1972 has been established.  The Board observes that current VA regulations do not provide that hypertension is a presumptive disability associated with herbicide exposure.  However, the Board also finds that the National Academy of Sciences (NAS), in a 2010 update, concluded that there was "limited or suggestive evidence of an association" between hypertension and herbicide exposure.  See 75 Fed. Reg. 32,540, 32,549 (June 8, 2010); 75 Fed. Reg. 81,332, 81,333 (December 27, 2010).  As the record suggests that there may be an association between the Veteran's hypertension and herbicide exposure, and a medical opinion addressing the matter is not in the record, a remand for an advisory medical opinion to determine whether the Veteran's current hypertension was caused by or etiologically related to herbicide exposure during service is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should return the entire record to the August 2015 VA examiner for review and an addendum opinion regarding whether or not the Veteran's hypertension has been aggravated by his service-connected type 2 diabetes mellitus, or is related to in-service herbicide exposure.  If the August 2015 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  Based on a review of the entire record and a copy of this remand, the examiner should provide opinions that respond to the following:  

(a) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's hypertension is aggravated by his service-connected type 2 diabetes mellitus?  

(b) Is it at least as likely as not (i.e., a 50% or better probability) that the Veteran's hypertension is related to his service (to include as due to exposure to herbicide during his service)?  In providing the opinion, the examiner should accept as fact that the Veteran's in-service herbicide exposure has been established.  The examiner should consider and discuss as necessary the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010, which concluded that there was "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.

The examiner must explain the rationale for all opinions, citing to supporting factual data and/or medical literature, as appropriate.  

2. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

